Citation Nr: 0533211	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1978.  The veteran also has a subsequent period of unverified 
service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for chronic depression and an anxiety disorder.

In August 2003, the RO reopened the veteran's claim of 
service connection for  depression and anxiety and 
adjudicated the claim on a de novo basis.  Irrespective of 
the August 2003 RO determination to reopen the veteran's 
claim for service connection for depression and an anxiety 
disorder, the issue of new and material evidence will be 
adjudicated in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The veteran provided testimony at a September 2005 hearing 
before the undersigned Veterans Law Judge.

Following transfer of the veteran's claims folder to the 
Board, the veteran's representative submitted additional 
medical evidence to the Board.  The representative 
specifically waived review of this evidence by the RO by 
memorandum dated in September 2005.  See 38 C.F.R. § 20.1304 
(2005). 


FINDINGS OF FACT

1.  The RO denied service connection for depression and an 
anxiety disorder in August 2000 and June 2001 decisions.  
Although he was duly notified of these decisions and of his 
appellate rights, the veteran did not timely appeal either 
decision.

2.  The evidence submitted since the last final decision of 
June 2001 includes private and VA medical records; the 
additional evidence was not previously submitted to agency 
decisionmakers and, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; the additional evidence 
raises a reasonable possibility of substantiating the claim.  

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's current psychiatric 
disorder began during or is linked to his active service.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied a claim for a 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  The evidence presented since the June 2001 rating 
decision is new and material; the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 1100, 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1100, 20.1103 (2005).

3.  A psychiatric disorder was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a psychiatric disorder.  Therefore, no further 
development is needed.

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2005);  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for a psychiatric disorder in December 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

                                                              
Analysis

The RO denied the veteran's original claim for service 
connection for a psychiatric disorder in an August 2000 
rating decision, which was not appealed and became final.  
That decision was based on a lack of competent evidence of a 
current psychiatric disorder that was incurred in or 
aggravated by military service.  The evidence included the 
veteran's active service medical records, which were negative 
for any treatment or diagnoses of a mental disorder.  Post-
service medical treatment records consisted of the following:  

A discharge summary from a private hospital dated in December 
1997 shows that the veteran reported that he had a history of 
intermittent problems with depression of 20 years duration.  
He stated that his first suicide attempt was when he 
threatened to jump of a building while on active duty in the 
Navy, and he woke up with guards all around him.  He related 
that his most recent problems with depression had started in 
1995 when his second marriage ended.  The veteran was 
diagnosed with major depression and anxiety attacks.

VA medical treatment records, dated from April 1998 to August 
1999, include diagnoses of depression and an anxiety 
disorder.  In particular, in a treatment note dated in 
November 1998, the veteran indicated that, since his divorce 
in 1995, he had been feeling more depressed, although he 
noted that he had a history of depression for the past 12 
years.

A statement dated in October 1999 from the veteran's school 
principal indicated that the veteran was not showing traits 
or behaviors of a depressed person during his high school 
years.  

A VA psychiatric examination of the veteran in May 2000 
resulted in a diagnosis of chronic depression.   

The veteran's claim for a service connected psychiatric 
disorder was denied by an unappealed RO decision in June 
2001.  The following additional evidence was considered:

The veteran's naval reserve service records. On enlistment 
examination, the veteran checked a box indicating 
"depression or excessive worry."  The examiner added OHSU 
(Oregon Health Sciences University) outpatient treatment 
85/86 resolved, NSD.  On examination in February 1991, the 
veteran checked "depression or excessive worry" and the 
examiner added 84/85 and 87/88 OHSU prior to divorce.  The 
veteran's personnel records showed that, while he was 
counseled several times for lack of participation in class, 
he remained very withdrawn and did not participate unless 
forced to do so.  

The evidence submitted in support of the veteran's current 
application to reopen his claim for service connection for a 
psychiatric disorder include VA and private medical reports 
and a VA examination report.  
 
VA outpatient treatment records include references to ongoing 
treatment for depression and anxiety.

A statement was received from the veteran's former instructor 
at the Combat Systems Technical Schools Command in February 
2003.  The instructor stated that the veteran seemed 
depressed and that he had difficulty with regular written 
examinations.  The instructor felt that the veteran should 
have received professional counseling in the early 1970's.

A June 2003 letter was received from a private physician.  
The physician reported that a psychiatric evaluation of the 
veteran at that time resulted in a diagnosis of major 
depression, recurrent.  The physician concluded that the 
veteran had a fluctuating depression, which was first noted 
during training in the military, and that much of the 
depression was associated with his inability to cope with the 
stress of the training.  The clinician did not indicate that 
the claims file was reviewed.

A VA psychiatric examination in July 2003 resulted in a 
diagnosis of major depression.  The examiner, who indicated 
that the claims file was reviewed, concluded that it was 
clear that the veteran's depression did not start while in 
the military but with the divorce from his first wife.  The 
examiner felt that if the veteran had had clinical depression 
during service, it would be expected that he would have had 
difficulty with the practical application of his knowledge, 
as well as even learning due to poor concentration issues.

In a September 2003 VA progress note, a psychiatrist recorded 
that there was substantial evidence that the veteran was 
experiencing serious health symptoms of major depression 
while he was in the Navy in the early 1970's.  It was further 
noted that, unfortunately due to the stigma of receiving 
mental health treatment, the veteran feared that his career 
in the Navy would be jeopardized if he did seek treatment.  
The psychiatrist did not indicate that the claims file was 
reviewed.

In a July 2004 VA outpatient treatment record, the examiner 
concluded that, based upon the evidence brought in by the 
veteran, the veteran's depression developed while he was on 
active duty.  It was noted that documentation of this 
condition was compromised by threat of losing his security 
clearance and being discharged under conditions that he did 
not deem desirable.

Additional evidence received after the last final denial of 
the veteran's claim included a favorable June 2000 disability 
determination from the Social Security Administration (SSA), 
along with copies of the medical records used in making the 
determination.  The determination found that the veteran was 
disabled, effective in October 1998, due to affective/mood 
disorders and personality disorders.

Additional VA medical treatment records dated from December 
2003 to August 2005 were received by the RO.  These records 
document ongoing medical treatment for depression and 
anxiety.  

The veteran testified at a September 2005 hearing that he 
experienced symptoms of depression during his active service.

In a September 2005 VA progress note, the same psychiatrist 
who conducted the September 2003 evaluation and opinion, 
reiterated that the veteran continued to suffer from severe, 
chronic depression, anxiety, labile mood swings, 
disillusionment, and social withdrawal which first began 
while he was serving in the military in 1973-1974.   

Since the June 2001 RO decision, the evidence shows that the 
veteran is currently diagnosed with major depression and 
anxiety and an indication that the psychiatric disorder had 
its onset in service.  Various VA and private physicians have 
provided nexus opinions regarding the veteran's diagnosed 
depression.  The Board finds that the additional evidence in 
question is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and the medical evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim in that it suggests the veteran's 
psychiatric disorder began during service.  This evidence 
raises a reasonable possibility of substantiating the claim.  
As such, the submittal of the evidence requires that the 
veteran's claim for a psychiatric disorder be reopened and 
adjudicated on the merits.

Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for a psychiatric disorder, the next question to 
be considered is whether service connection for a psychiatric 
disorder is warranted based on the evidence of record.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the appellant 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

In this case, the evidence shows that the veteran has a 
psychiatric disorder, diagnosed as major depression and 
anxiety.  After careful analysis, the Board also finds that, 
on the question of whether the veteran's major depression and 
anxiety began during his military service, there is an 
approximate balance of positive and negative evidence.

On the one hand, there is unfavorable medical evidence, 
similarly supported by a rationale that the veteran's major 
depression and anxiety did not originate in service.  The 
July 2003 VA examiner concluded that the veteran's current 
depression began with the divorce from his wife and not 
during service.  The examiner indicated that if the veteran 
had clinical depression during service, he would have 
displayed difficulty with practical application of his 
knowledge at that time due to poor concentration problems.  

On the other hand, there is evidence that supports the 
veteran's claim that his major depression and anxiety is 
related to his active service.  A VA psychologist and 
psychiatrist have both opined that the veteran suffers from 
major depression which originated in service.  The diagnoses 
were based on a review of the veteran's psychiatric history, 
statements from the veteran, and a June 2003 statement from 
the veteran's former instructor during service.  Thus, there 
is favorable medical evidence, supported by a rationale, that 
the veteran currently suffers from major depression and 
anxiety which originated in service.  

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether the 
veteran currently suffers from a psychiatric disorder which 
originated in service.  After resolving all reasonable doubt 
in favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for a psychiatric 
disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


